F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                               OCT 30 2000
                               TENTH CIRCUIT
                                                          PATRICK FISHER
                                                                    Clerk

LINDSEY K. SPRINGER,

      Plaintiff - Appellant,
vs.                                              No. 00-5071
                                          (D.C. No. 99-CV-977-BU)
VICKI BALOUGH; SANDRA                            (N.D. Okla.)
STOUT; JANE D. HULL; JACQUE
ALEXANDER; JOHN MOTT-SMITH;
VICTORIA BUCKLEY; THOMAS H.
FERGUSON; THOMAS J. COOK;
DAVID A. RANCOURT; LINDA W.
BEAZLEY; DWAYNE D. YOSHINA;
PETE T. CENARRUSA; RONALD D.
MICHAELSON, Dr; SUE ANNE
GILROY; CAROL OLSON; RON E.
THORNBURGH; JOHN Y. BROWN,
III; WADE MARTIN, III; JULIE L.
FLYNN; GENE M. BAYNOR; JOHN
CLOONAN; CHRISTOPHER M.
THOMAS; JOSEPH MANSKY; ERIC
CLARK; MERYL ATTERBERRY;
JOE KERWIN; SCOTT MOORE;
DEAN HELLER; WILLIAM M.
GARDNER; JOSEPH F. BRITT;
STEPHANI GONZALES; THOMAS
R. WILKEY; GARY O. BARTLETT;
ALVIN A. JAEGER; BOB TAFT;
LANCE D. WARD; COLLEEN
SEALOCK; DICK FILLING; JANET
ARMSTRONG; JAMES HENDRIX;
JOYCE HAZELTINE; BROOK
THOMPSON; ANN MCGEEHAN;
OLENE S. WALKER; JAMES
MILNE; M. BRUCE MEADOWS;
GARY MCINTOSH; KEN HECKLER;
KEVIN J. KENNEDY; DIANA
 OHMAN; LINDA H. LAMONE;
 JEANETTE K. HEINBOCKEL;
 DEBORAH L. MARKOWITZ,

          Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


      Petitioner-Appellant Lindsey Springer, appearing pro se, appeals from the

district court’s dismissal of his civil rights complaint, 42 U.S.C. § 1983, for lack

of personal jurisdiction over the non-resident defendants and failure to state a

claim upon which relief can be granted against all the defendants. Our

jurisdiction arises under 28 U.S.C. § 1291. We affirm.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.

                                         -2-
                                    Background

         Mr. Springer wrote letters to the election officials of all fifty states

asserting that he met the constitutional requirements to be President of the United

States, and requesting that each of them place his name on their respective

ballots. When the election officials in each state either rejected or ignored his

request, Mr. Springer sued, alleging that their ballot access laws violated his

constitutional rights under the 9th, 10th, and 14th Amendments.



                                    Discussion

         We review a motion to dismiss for lack of personal jurisdiction de novo.

Soma Medical Int’l v. Standard Chartered Bank        , 196 F.3d 1292, 1295 (10th Cir.

1999); Kennedy v. Freeman , 919 F.2d 126, 128 (10th Cir. 1990). In a federal

question case, the federal court must determine “(1) ‘whether the applicable

statute potentially confers jurisdiction’ by authorizing service of process on the

defendant and (2) % whether the exercise of jurisdiction comports with due

process.’” Peay v. Bellsouth Medical Assistance Plan          , 205 F.3d 1206, 1209 (10th

Cir. 2000) (citation omitted). As there is no federal statute authorizing

nationwide personal jurisdiction in this case, F    ED .   R. C IV . P. 4(k)(1)(A) refers us

to the Oklahoma long-arm statute. Okla. Stat. Ann. tit. 12, § 2004(F) (West

2000).


                                             -3-
       The Oklahoma long-arm statute “permits the exercise of any jurisdiction

that is consistent with the United States Constitution,” collapsing the personal

jurisdiction analysis into a due process inquiry.      Intercon, Inc. v. Bell Atlantic

Internet Solutions, Inc. , 205 F.3d 1244, 1247 (10th Cir. 2000). A court can

exercise personal jurisdiction over a non-resident defendant consistent with the

Due Process Clause if “minimum contacts” exist between the defendant and the

forum state. Id. The plaintiff bears the burden of making a prima facie showing

that these standards are satisfied when personal jurisdiction is challenged under

F ED . R. C IV . P. 12(b)(2).   OMI Holdings, Inc. v. Royal Ins. Co. of Canada    , 149

F.3d 1086, 1091 (10th Cir. 1998). The only contacts that Mr. Springer has

alleged between the non-resident defendants and Oklahoma are the responses

some of the Defendants sent to Mr. Springer, denying his request to be listed on

the general election ballot. We deem this insufficient to provide a prima facie

showing of personal jurisdiction.

       A court may dismiss a complaint for failure to state a claim upon which

relief can be granted.     See F ED . R. C IV . P. 12 (b)(6). We review such a dismissal

de novo. Joseph v. Wiles , 223 F.3d 1155, 1158 (10th Cir. 2000). While

allegations in the plaintiff’s complaint are presumed to be true,      see Miller v.

Glanz , 948 F.2d 1562, 1565 (10th Cir. 1991), “the court need accept as true only

the plaintiff’s well-pleaded factual contentions, not his conclusory allegations.”


                                              -4-
Hall v. Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991). Therefore, a plaintiff

must “set forth factual allegations, either direct or inferential, respecting each

material element necessary to sustain recovery under some actionable legal

theory.” Gooley v. Mobil Oil Corp. , 851 F.2d 513, 515 (1st Cir. 1988).

       Mr. Springer has failed to establish under what legal theory he can claim

judicial relief. The Supreme Court has recognized that states can place certain

restrictions on elections to keep them fair, honest, and orderly.        See Storer v.

Brown , 415 U.S. 724, 730 (1974). Specifically in the context of ballot access in a

presidential election, the Supreme Court has recognized that “the state’s

important regulatory interests are generally sufficient to justify reasonable,

nondiscriminatory restrictions.”     Anderson v. Celebrezze , 460 U.S. 780, 788

(1982). See also Timmons v. Twin Cities Area New Party              , 520 U.S. 351, 358

(1997) (stating the Constitution permits a state to “enact reasonable regulations of

parties, elections, and ballots to reduce election- and campaign-related disorder”).

Mr. Springer has failed to plead any specific facts that call into question whether

any specific state requirements violate these standards.

       Accordingly, we AFFIRM the judgment of the district court. All other

pending motions are DENIED.




                                             -5-
Entered for the Court


Paul J. Kelly, Jr.
Circuit Judge




 -6-